F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                         JUL 28 1998
                                     TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 PRINCE S.J. WEBBER,

           Plaintiff - Appellant,
 vs.                                                   No. 97-6306
                                                 (D.C. No. CIV-97-80-M)
 U.S. DEPARTMENT OF DEFENSE;                           (W.D. Okla.)
 UNITED STATES DEPARTMENT
 OF THE ARMY; UNITED STATES
 AIR FORCE; UNITED STATES AIR
 FORCE, Secretary of the Air Force;
 U.S. DISCIPLINARY BARRACKS;
 FEDERAL BUREAU OF PRISONS;
 FEDERAL BUREAU OF PRISONS,
 Director of the Federal Bureau of
 Prisons; ATTORNEY GENERAL OF
 THE UNITED STATES OF
 AMERICA,

           Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before PORFILIO, KELLY, and HENRY, Circuit Judges. **


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1.9. The cause is therefore ordered submitted without oral argument.
      Mr. Webber, a military prisoner appearing pro se and in forma pauperis,

appeals from the dismissal of his habeas petition, 28 U.S.C. § 2241. He claims

that he was denied extra good conduct time when he was transferred from

disciplinary barracks to a federal prison. Adopting the recommendation of the

magistrate judge, the district court dismissed the action as moot because Mr.

Webber had been restored to extra good time status and retroactively credited for

the appropriate amount of time.

      Mr. Webber objected to the magistrate’s recommendation. He claims that

the matter was not moot because prior to his transfer he received a greater amount

of time based upon his tenure in a particular job. He contends that any reduction

in the amount of extra good conduct time that he now earns is contrary to the

prohibition on ex post facto laws recognized in Weaver v. Graham, 450 U.S. 24

(1981).

      The record is clear that extra good conduct time is increased with tenure in

a work assignment. See I R. doc. 24, exh. B & exh. B, attach. 2 (Army Reg. 190-

47, ¶ 5-7(c)). Nothing in the regulation, however, suggests that tenure in a work

assignment may not begin anew upon a transfer and subsequent work assignment.

Cf. Sandin v. Conner, 515 U.S. 472, 478 (1995) (reaffirming lack of liberty

interest in being free of prison transfers); Brown-Bey v. United States, 720 F.2d

467, 470 (7th Cir. 1983) (extending Olim v. Wakinekona, 461 U.S. 238 (1983), to

                                        -2-
federal prisoners). Indeed, transfer to another facility does not implicate the lack

of notice that the ex post facto prohibition seeks to prevent. See Weaver, 450

U.S. at 30. The regulation provides between one and seven days of extra good

conduct time per month; that Mr. Webber does not currently earn the six days per

month (for assistant instructors and supervisor’s assistants) that he did previously

does not entitle him to relief on this record. See Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991).

      AFFIRMED.



                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -3-